.;r':..-~   -.- ;,,.
             AO 2458 (Rev. 02/08/2019) Judgme_nt in a Criminal Petty Case (Modified)                                                                Pagelofl   bI
                                                    UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                I
                                  United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                    v.                                      (For Offenses Committed On or After November I, 1987)


                             Jose Alejandro Rodriguez-Fausto                                CaseNumber: 3:19-mj-22268

                                                                                            Benjamin J. Cheeks
                                                                                            Defendant's Attorney


             REGISTRATION NO. 85627298
             THE DEFENDANT:
              ISi pleaded guilty to count(s) 1 of Complaint
                                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



                D was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                             Count Number(s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

                D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




                D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                             dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:
                                                /
                                            ~- TIME SERVED                             D                                         days

                ISi Assessment: $10 WAIVED ISi Fine: WAIVED
                ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, June 6, 2019
                                                                                        Date of Imposition of Sentence
                             ----,--
               Received/c:,-----(__ __:•
                            DUSM                                                           ~ARRYM              KURRTIN
                                                                                           UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                      3:19-mj-22268
